UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STANDARD MOBILE, INC. (Exact Name of Small Business Issuer in its Charter) 000-51884 (Commission File Number) DELAWARE 26-1276310 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 16870 Valley View Avenue La Mirada, California 90638 (714)994-1400 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) (Name, Address and Telephone Number of Agent for Service) Copies of communications to: ERIC M. STEIN, ESQ. ANSLOW
